Citation Nr: 0500941	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-23 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disorder.

2. Entitlement to an initial disability rating in excess of 
20 percent for the veteran's lumbar compression fracture and 
arthritis with L5-S1 radiculopathy prior to November 27, 
1998.

3. Entitlement to an initial disability rating in excess of 
30 percent for the veteran's lumbar compression fracture and 
arthritis with L5-S1 radiculopathy between November 27, 1998 
and March 27, 2000.

4. Entitlement to an initial disability rating in excess of 
60 percent for the veteran's lumbar compression fracture and 
arthritis with L5-S1 radiculopathy on and after March 28, 
2000.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the New Orleans, 
Regional Office (RO).  In a January 1997 rating decision, the 
RO, in pertinent part, established service connection for 
lumbar compression fracture and arthritis and assigned a 10 
percent evaluation.  In June 1997, the veteran submitted his 
notice of disagreement with the January 1997 rating decision.  
The veteran perfected his appeal in July 1997.  In a January 
1998 rating decision, the RO increased the disability rating 
to 20 percent for the veteran's lumbar compression fracture 
and arthritis.  In a May 2000 rating decision, the RO 
increased the disability rating to 30 percent from November 
27, 1998 for the veteran's lumbar compression fracture and 
arthritis with L5-S1 radiculopathy.  In a June 2001 rating 
decision, the RO increased the disability rating to 60 
percent effective March 28, 2000, for his lumbar compression 
fracture and arthritis with L5-S1 radiculopathy.  

In an August 2000 rating decision, the RO, in pertinent part, 
denied service connection for bilateral knee disorder.  In 
July 2003, the Board issued a remand as to these issues.  The 
veteran was afforded a RO hearing on September 1997 and 
December 1999.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
compression fracture and arthritis with L5-S1 radiculopathy.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation of the veteran's lumbar 
compression fracture and arthritis with L5-S1 radiculopathy.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In the April 2004 VA compensation examination report, the 
examiner opined that the veteran's bilateral degenerative 
joint disease of the knees "is more likely due to his 
obesity and occupation and to his lumbar condition."  The 
examiner then stated that "[t]herefore, it should be 
considered physiologic changes, rather than secondary to his 
lumbar condition.  Therefore, I do not feel that the are 
service-connected."  This opinion is rather confusing and 
unclear as to whether the veteran's knee disability is 
related to the veteran's service-connected lumbar compression 
fracture and arthritis with L5-S1 radiculopathy.  Moreover, 
an April 2000 VA treatment record shows that the veteran's 
"knee pain likely referred from his back."  Because of the 
confusing opinion as to whether the veteran's bilateral knee 
disability is related to his lumbar compression fracture and 
arthritis with L5-S1 radiculopathy, the veteran should be 
provided another nexus opinion.  

The April 2004 VA compensation examination report also shows 
that the veteran is currently in receipt of Social Security 
Administration (SSA) disability benefits for his lumbar 
compression fracture and arthritis with L5-S1 radiculopathy.  
Documentation of the veteran's SSA award is not of record.  
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The December 1999 hearing transcript shows that the veteran 
received hospital care for his lumbar compression fracture 
and arthritis with L5-S1 radiculopathy in Covington (see p. 
9).  The hearing transcript also shows that the veteran 
received treatment from Dr. Lavonda for his lumbar 
compression fracture and arthritis with L5-S1 radiculopathy.  
Clinical documentation of the cited treatment is not of 
record.  

Furthermore, a December 2000 private clinical report shows 
that Dr. Ribando has provided continuous treatment for the 
veteran's lumbar compression fracture and arthritis with L5-
S1 radiculopathy.  The record does not have clinical 
documentation from Dr. Ribando after December 1997.  A 
February 2000 private clinical note shows that Dr. Jackson 
has provided treatment for the veteran's lumbar compression 
fracture and arthritis with L5-S1 radiculopathy.  However, it 
appears that clinical documentation of Dr. Jackson is 
incomplete (the record only shows a page 4 documentation from 
Dr. Jackson; pages 1, 2, and 3 are missing).  VA should 
obtain all relevant VA and private treatment records that 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has not been afforded with the information and 
the evidence needed to substantiate his claims.  The United 
States Court of Appeals for the Federal Circuit has 
invalidated the regulations which empowered the Board to 
issue written notification of the Veterans Claims Assistance 
Act of 2000 (VCAA) to veterans.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, the appeal is remanded to the RO. 

Accordingly, this case is REMANDED for the following action: 

1. Inform the veteran of the information 
and the evidence needed to substantiate 
his claims for service connection for 
bilateral knee disorder and an initial 
disability rating for lumbar compression 
fracture and arthritis with L5-S1 
radiculopathy.  Also, ask the veteran to 
provide any evidence in his possession 
that pertains to the claims.

2. Contact the SSA and request that it 
provide documentation of the veteran's 
award of SSA disability benefits and 
copies of all records developed in 
association with the award.

3. Request that the veteran provide 
information as to all treatment of lumbar 
compression fracture and arthritis with L5-S1 
radiculopathy, including the names and 
addresses of Dr. Ribando, Dr. Jackson and Dr. 
Lavonda, the approximate dates of treatment, 
and the hospital report from Covington.  Upon 
receipt of the requested information and the 
appropriate releases, the RO should contact 
Dr. Ribando, Dr. Jackson, and Dr. Lavonda and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the veteran for incorporation 
into the record.  

4.  If possible, return the claims folder 
to the examiner who conducted the April 
2004 VA compensation examination and ask 
the examiner to clarify his opinion.  If 
that is not possible, send the claims 
folder and a copy of this remand to 
another examiner for review.  If a new 
examiner determines that another 
examination is necessary to render the 
requested opinion, schedule one.  The 
examination report should specifically 
state that such a review was conducted.  

The examiner should advance an opinion as 
to:
Whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the identified bilateral knee 
disorder:
?	Was initially manifested during active 
service;
?	Is etiologically related to his 
service-connected lumbar compression 
fracture and arthritis with L5-S1 
radiculopathy; 
?	Increased in severity (or worsened) 
beyond its natural progression as a 
result of his service-connected lumbar 
compression fracture and arthritis 
with L5-S1 radiculopathy; or
?	Is in any other way causally related 
to his periods of active service ?

5.  Readjudicate the veteran's claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and the 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



